Case 1:20-cv-05067-FB-SJB Document 6-10 Filed 10/21/20 Page 1 of 4 PagelD #: 213

Exhibit 10
Kelly Mann

From: Gretchen Cox <gcox@theprovidencegroups.com>
Sent: Friday, July 17, 2020 12:20 PM

To: Avrumi Friedman; Al Holifield; Manny Yifat; Daniel Grun
Cec: Stephanie Roberts

Subject: RE: The Providence Group

Avrumi,

On the PHGOPENCLAIM spreadsheet, these are the billed amounts. In the past, the allowable amount minus patient
responsibility was included. Is there a reason that was left off this spreadsheet?

Thanks,
Gretchen Cox, RN, BSN

Director of Education
PRSGlobal
615-513-2444 cell

www.prsglobal.com

 

This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized to receive for the
addressee), you may not use, copy or disclose to anyone the message or any information contained in the message. If you have received the
message in error, please advise the sender by reply email or telephone and delete the message. Thank you for your assistance.

From: Avrumi Friedman <afriedman@leadingedgeadmin.com>

Sent: Friday, July 17, 2020 10:53 AM

To: Gretchen Cox <gcox@theprovidencegroups.com>; Al Holifield <aholifield@holifieldlaw.com>; Manny Yifat
<myifat@leadingedgeadmin.com>; Daniel Grun <DGrun@leadingedgeadmin.com>

Cc: Stephanie Roberts <sroberts@holifieldlaw.com>

Subject: RE: The Providence Group

Just sent.

Respectfully,

Avrumi Friedman
Director of Cost Containment

 

> LEADING EDGE

14 Wall Street
Suite 5B
New York, NY 10005

 
O: (212) 278-0754 ext. 1157
F: (646) 582-1412

From: Gretchen Cox <gcox@theprovidencegroups.com>

Sent: Friday, July 17, 2020 11:52 AM

To: Avrumi Friedman <afriedman@leadingedgeadmin.com>; Al Holifield <aholifield@holifieldlaw.com>; Manny Yifat
<myifat@leadingedgeadmin.com>; Daniel Grun <DGrun@leadingedgeadmin.com>

Cc: Stephanie Roberts <sroberts@holifieldlaw.com>

Subject: RE: The Providence Group

 

 

 

[EXTERNAL]

Thank you and | am assuming it will have provider information?

Thanks,
Gretchen Cox, RN, BSN

Director of Education
PRSGlobal
615-513-2444 cell

www.prsglobal.com

 

This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized to receive for the
addressee), you may not use, copy or disclose to anyone the message or any information contained in the message. If you have received the
message in error, please advise the sender by reply email or telephone and delete the message. Thank you for your assistance.

From: Avrumi Friedman <afriedman@leadingedgeadmin.com>

Sent: Friday, July 17, 2020 10:50 AM

To: Gretchen Cox <gcox@theprovidencegroups.com>; Al Holifield <aholifield@holifieldlaw.com>; Manny Yifat
<myifat@leadingedgeadmin.com>; Daniel Grun <DGrun@leadingedgeadmin.com>

Cc: Stephanie Roberts <sroberts@holifieldlaw.com>

Subject: RE: The Providence Group

 

You should receive a claims listing via secured email within the next couple of minutes.

Respectfully,

Avrumi Friedman
Director of Cost Containment

 

14 Wall Street
Suite 5B

New York, NY 10005

O: (212) 278-0754 ext. 1157
F: (646) 582-1412

From: Gretchen Cox <gcox@theprovidencegroups.com>

Sent: Friday, July 17, 2020 11:49 AM

To: Avrumi Friedman <afriedman@leadingedgeadmin.com>; Al Holifield <aholifield@holifieldlaw.com>; Manny Yifat
<myifat@leadingedgeadmin.com>; Daniel Grun <DGrun@leadingedgeadmin.com>

Cc: Stephanie Roberts <sroberts@holifieldlaw.com>

Subject: RE: The Providence Group

 

 

[EXTERNAL]
Avrumi,

Will we be receiving the information today? | have providers that | need to work with.

Thanks,
Gretchen Cox, RN, BSN

Director of Education
PRSGlobal
615-513-2444 cell

www.prsglobal.com

 

This message contains information which may be confidential and privileged. Unless you are the addressee (or authorized to receive for the
addressee), you may not use, copy or disclose to anyone the message or any information contained in the message. If you have received the
message in error, please advise the sender by reply email or telephone and delete the message. Thank you for your assistance.

From: Avrumi Friedman <afriedman@leadingedgeadmin.com>

Sent: Tuesday, July 14, 2020 3:01 PM

To: Al Holifield <aholifield @holifieldlaw.com>; Manny Yifat <myifat@leadingedgeadmin.com>; Daniel Grun
<DGrun@leadingedgeadmin.com>

Cc: Gretchen Cox <gcox@theprovidencegroups.com>; Stephanie Roberts <sroberts@holifieldlaw.com>
Subject: RE: The Providence Group

 

 

We anticipate a final report by Friday.

Respectfully,

Avrumi Friedman
Director of Cost Containment
